Per Curiam.
This is a death case brought by the executor of G. Eaymond Eichman, deceased, who was killed while riding in a car on the White Horse pike between Egg Harbor and Absecon, the car being driven by one Loeliger. The death was the result of a collision between that car and a truck owned by the defendant. The trial resulted in a verdict for $30,000 in favor of the plaintiff.
The first ground upon which we are asked to make this rule absolute is that the verdict in favor of the plaintiff was against the weight of the evidence, both on the question of the negligence of the driver of the truck and of the contributory negligence of the decedent. Our examination of the proofs in the case satisfies us that the finding of the jury was entirely justified on each one of these points.
The next contention is that the proofs show that at the time of the collision the truck was not being used in the service of the defendant, and that, therefore, he was not responsible for the negligence of the driver. We think this point also without merit. The driver was in his employ and he was operating the truck for the benefit of a friend of the defendant’s and in accordance with the instruction of the defendant. The relationship of master and servant still existed bétween the defendant and the truck driver, and, that being so, the defendant is responsible for the latter’s carelessness.
Lastly, it is contended that the verdict is excessive. Our reading of the testimony leads us to the conclusion that this contention is well founded. If the plaintiff will consent to have the verdict reduced to $20,000, he may enter judgment for that amount. Otherwise, the rule to show cause will be made absolute.